Citation Nr: 1738630	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to prostate cancer.

2.  Entitlement to service connection for a right hip disability, to include as secondary to prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to erectile dysfunction.

4.  Entitlement to an initial compensable evaluation for a gastrointestinal disability, characterized as functional constipation.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) from October 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2017, at the Huntington RO.  A transcript of his hearing has been associated with the record.  

A motion to advance this appeal on the Board's docket has ben raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to service connection for an acquired psychiatric disorder and a higher initial rating for gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no competent medical evidence of a left hip disability that is related to service.

2.  There is no competent medical evidence of a right hip disability that is related to service.  


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A right hip disability was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disease or injury..  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303,, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims in correspondence dated in January 2012.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, private, service, and VA treatment records have been associated with the electronic claims file.  

While the Veteran was not provided with a relevant VA examination with regard to the claim of entitlement to service connection for left and right hip disabilities, the Board finds that examinations are not necessary.  The record contains adequate competent evidence to fairly address the question of whether there is competent medical evidence reflective of current hip disabilities.  As such, examinations are not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran asserts that he has left and right hip disabilities that are related to service or to the treatment for his service-connected prostate cancer.  During his April 2017 hearing, he testified to his belief that his hip symptoms were related to radiation for his prostate cancer.    

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a)(2016). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records indicate that in June 1962, the Veteran complained of right leg pain only with marching.  A subsequent June 1962 record reflects a complaint of pain in the right hip.  No diagnosis was rendered.  The Veteran was returned to duty.  On separation examination in April 1965, the Veteran's lower extremities were normal.  At that time, the Veteran denied arthritis or rheumatism; bone, joint, or other deformity; and lameness.  He was deemed qualified for separation.  In May 1965, the Veteran certified that his physical condition had not changed since his separation examination.  The Veteran denied that his hips continued to hurt after his discharge.  They began to hurt again after his radiation treatment for his prostate disability.  

VA and private treatment records associated with the claims file are negative for any diagnosis or abnormal finding pertaining to the Veteran's hips.  Rather, 
X-ray examination in December 2011 revealed good bony mineralization, well maintained joint spaces, and intact soft tissues.  In May 2013, the Veteran reported low back and right hip pain and dated onset to 2005.  The assessment was lumbar spinal stenosis and lumbar disc displacement.  No diagnosis referable to the hips was rendered.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed left and right hip disabilities.  In this regard, there is no indication of a chronic disability during service, in the years following service, or currently.  While service treatment records indicate an isolated complaint of right hip pain, no diagnosis was made, and the Veteran's lower extremities were normal at separation.  Moreover, while the Veteran has testified as to a relationship between treatment for his prostate cancer and the claimed hip disability, there has been no medical diagnosis rendered with regard to his hips.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that he has symptoms relating to his hips; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record diagnosing a current hip disorder or disorders.  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has left and right hip disabilities that are related to service or to service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to whether there is a currently existing hip disorder and whether such disorder is linked to active duty or to a service connected disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left and right hip disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran has testified that he experiences depression and that it results from his erectile dysfunction.  

The Board acknowledges that on VA examination in May 2012, no Axis I diagnosis was rendered.  However, subsequent VA treatment records reflect mental health treatment, to include the prescription of Sertraline, which has continued.  In light of the prescription of a psychotropic medication for psychiatric symptoms, the Board has determined that an additional examination is warranted to determine the nature and etiology of any currently present acquired psychiatric disorder.

Evaluation of Gastrointestinal Disability

The Veteran seeks a higher initial evaluation for his functional constipation.  

While this appeal was pending before the Board, the AOJ developed additional evidence directly pertaining to this claim.  Specifically, the report of an August 2017 VA gastrointestinal examination was added to the electronic file on August 30, 2017.  

The Board observes that, historically, the Veteran filed his substantive appeal after February 2, 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)).  However, as this evidence was not submitted by either the Veteran or his accredited representative, the claim of entitlement to a higher evaluation must be remanded for the RO for readjudication with consideration of the newly developed evidence.

TDIU

The Board notes that further development and adjudication of the claims remanded may provide evidence in support of the claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on the TDIU issue.  See Henderson v. West, 12 Vet. App. 11   (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate acquired psychiatric disorder diagnoses.    

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to any event of service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused or aggravated (worsened beyond normal progression) by the Veteran's service-connected residuals of prostate cancer and/or erectile dysfunction.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the complete record and conducted any additional development that is deemed warranted.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of the expanded record.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case which addresses all pertinent evidence received subsequent to the statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


